                 Case 1:19-cv-11527 Document 1 Filed 12/17/19 Page 1 of 14



 Marc P. Berger
Lana S. Mehraban
 Thomas P. Smith Jr.
 Richard Hong
 Alix Biel
 Attorneys for Plaintiff
 SECURITIES ANI7 EXC~I~NGE COMMISSION
 New Yark Regional Office
 200 Vesey Street, Suite 400
 New York, New York 10281-1022
(212)336-0956(Hong)
 Email: hongr@sec.gov

I3NITED STATES DISTRICT COURT
SOUTHERN LIISTRICT OF NEW YORK
                                                                       x
SECURITIES AND EXCI~ANGE COMMISSION,                                        19 Civ.

                                            Plaintiff,
                                                                            ECF Case
                          - against -
                                                                            COMPLAINT AND JURY
SAM A. ANTAR,                                                               DEMAND

                                             Defendant.
------------------------------------------------------------------------x

        Plaintiff Securities and Exchange Commission (the "Commission"), for its Complaint

against Defendant Sam A. Antar (°`Antar" or "Defendant"), alleges as follows:

                                                           .~

         1.       Between January and June 2019, Antar knowingly or recklessly engaged in a

fraudulent scheme that victimized numerous investors, many of whom were friends and

acquaintances from the Syrian Jewish community in Monmouth County, New Jersey where he

 grew up. Antar stole at least $550,000 from investors and used the money for gambling, making

 gifts to his family members, paying for his daughter's lavish wedding, and making partial

 repayments to some ofthe early investors.
               Case 1:19-cv-11527 Document 1 Filed 12/17/19 Page 2 of 14



         2.    flntar made material misrepresentations to his investors, telling them he would

use their funds to buy blocks of shares in emerging companies whose stock had not yet begun

trading publicly ("pre-IPO shares"}. Aritar falsely told investors that he had identified holders of

the pre-IPO shares who wanted to sell them, and buyers who would pay a premium far them.

Antar falsely told investors he would use their funds to purchase the pre-IPO shares and then

quickly sell the shares so that the investors would get their money back plus profits within a few

weeks.

         3.    In some cases, Antar executed contracts with investors in which investors agreed

to loan him funds to purchase pre-IP4 shares and he agreed. to purchase and then sell the shares

and return the investment with a profit. In other cases, Antar executed agreements to make the

investor a partner in his limited liability company, which, he told investors, owned the shares. In

still other cases, Antar executed promissory notes by which investors loaned him money so that

he could buy blocks of shares.

         4.     Contrary to his written and verbal representations, Antar never used investor

money to buy blacks of pre-IPO shares, or make any other investment. Investors at first received

the returns 1~ntar promised and after some investors made additional investments with Antar, at

least one of which was based on a falsified document, Antar misappropriated their funds and

stopped returning investors' calls and text messages.

                                          VIOLATIONS

         5.     By engaging in the conduct set forth in this Complaint, Antar engaged in

securities fraud in violation of Section 17(a) of the Securities Act of 1933 ("Securities Act")[15

U.S.C. § 7'7q(a)], Section 10(b) ofthe Securities Exchange Act of 1934("Exchange Act")[15

U.S.C. § 78j{b}], and Rule lOb-S thereunder [17 C.F.R. § 240.1Ob-S].
               Case 1:19-cv-11527 Document 1 Filed 12/17/19 Page 3 of 14



                NATURE OF TIE PROCEEDING AND RELIEF SOUGHT

       6.      The Commission brings this action pursuant to the authority conferred upon it by

Sections 20(b} and 20(d)ofthe Securities Act[15 U.S.C. § 77t(b) and (d)] and Section 21(d} of

the Exchange Act[15 U.S.C. § 78u(d)].

       7.      Through this action, the Commission seeks a final judgment:{a} permanently

enjoining Antar from engaging in the acts, practices and eouxses of business alleged herein;(b)

ordering Antar to disgorge ill-gotten gains he obtaizaed as a result of the violations alleged in the

Complaint, and ordering him to pay prejudgment interest thereon; and (c)imposing a civil

money penalty on Antar pursuant to Section 20{d) ofthe Securities Act[15 U.S.0 § 77t(d)] and

Section 21(d}(3} ofthe Exchange Act[15 U.S.C. § 78u(d)(3)].

                                 JURISDICTION AND VENUE

        8.      This Court has jurisdiction over this action pursuant to Sections 2Q(b), 20(d), and

22(a) o~the Securities Act[15 U.S.C. §§ 77t(b}, 77t(d), and 77v(a)] and Sections 21(d), 21{e),

and 27 of the Exchange Act[15 U.S.C. §§ 78u{d), 78u(e}, and 78aa].

        9.      Antar, directly or indirectly, has made use ofthe means or instruments of

transportation or communication in, and the means or instrumentalities of, interstate commerce,

or ofthe mails, in connection with the transactions, acts, practices, and courses of business

alleged in this Complaint.

        10.     Venue is proper in this District pursuant to Section 22(a) ofthe Securities Act [15

U.S.C. § 77v(a}] and Section 27 ofthe Exchange Act[15 U.S.C. § 78aa]. Among other reasons,

Antar lives in this District, and while located in the District, he communicated with investors and

prospective investors, some of whom also reside in this District.
                   Case 1:19-cv-11527 Document 1 Filed 12/17/19 Page 4 of 14



                                             DEFENDANT

         1 1.      Antar, age 43, was, until December 2018, a marketing representative far an

affiliate of a Middletown, New Jersey-based broker-dealer, investment adviser and family of

mutual funds {the "Middletown firm"}. Antar resides in New York, New York.

         12.       Antar pled guilty in 2013 to an Information charging him with federal wire fraud

in connection with a "joint venture to purchase and profit from the resale of electronic equipment

and then divert those funds for his personal use." He was sentenced to twenty-one months in

prison. Upon his release from prison, he spent three years on supervised release, which ended on

or about June 2fl18.

                                                 FACTS

   I.           Antar Begins to Solicit Investments in Pre-IPO Shares

         13.       Antar began marketing the products and services ofthe Middletown firm in late

2d 1 ~. In December 2Q18, Antar was furloughed from the Middletown firm.

         14.       Starting around the time he was furloughed, Antar began promoting his

investment scheme involving pre-IPO shares to friends, friends-of-friends and acquaintances,

including some he had knowns for decades.

         I5.       Specifically, Antar told his investors that he had identified individuals who held

pre-IPO shares and wanted to sell them, and others who wanted to buy the pre-IPA shares. If the

investor provided money for Antar to purchase a block of shares, Antar falsely claimed he would

purchase and then quickly resell them., and share the profits with the investors within a few

weeks.




                                                    0
              Case 1:19-cv-11527 Document 1 Filed 12/17/19 Page 5 of 14



       I6.    The investment agreements between Antar and. the investors were securities.

Investors were promised returns based on Antar's efforts and their investment funds were pooled

in Antar's personal bank account. The securities took several forms, including:

              a. By a contract: Antar executed. a contract by which the investor loaned Antar

                  funds to buy the pre-IPO shares, and by which Antar agreed to sell the shares

                  and repay the investment plus a profit.

              b. By a joint partnership agreement: Antar and the investor signed a joint

                  partnership agreement, giving each a partnership interest proportionate to the

                  investment in Antar's limited liability company, Jar Ventures LLC ("Jar

                  Ventures"), which purportedly held the pre-IPO shares.

              c. By a promissory: Antar executed a promissory note and told the investor

                  he would use the money to buy ablack ofpre-IPO shares that he would

                  immediately sell and return the investor's money plus a portion ofthe profits.

              d. By aroll-over addendum to an existing agreement: Antar executed an

                  addendum to an existing agreement or contract with investors who roiled their

                  initial investment and profits into a second {or third) transaction in more or

                  different pre-IPO shares, promising a greater return. upon sale ofthe new

                  shares.

       17.    Induced by Antar's representations, investors in this District and elsewhere gave

Antar checks or transferred money into his personal bank account, where investor money was

pooled for the purported purpose of buying pre-IP4 shares.

       l8.     Based upon Antar's representations, investors in this District and elsewhere had a

reasonable expectation of profits based upon Antar's efforts to buy and resell the pre-IPQ shares.
                  Case 1:19-cv-11527 Document 1 Filed 12/17/19 Page 6 of 14




   II.         Antar Misappropriates Investor Funds

         19.      Antar never bought pre-IPO shares or any other securities with the funds. Instead,

except for some Ponzi-like payments to early investors to induce them to invest more money

with. him., Antar redirected the investment funds for his own use, which Antar did not mention to

znvestars. Far example:

                  a. In February 2019,investors sent $246,000 to Antar's bank account, from

                     which he paid out $64,000 to other investors, $63,000 to an entity that collects

                     casino debts, $30,OOa to a catering company, and $11,OOQ to a family

                     member.

                  b. In March 2419, investors sent $106,000 to Antar's bank account, of which he

                     used $70,000 to pay down casino debts.

                  c. In Apri12019, investors sent $110,500 to Antar's bank account of which he

                     used $15,000 to pay an investor and $60,000 to pay dawn casino debts.

         20.      Most ofthe investors' money was used for Antar's gambling activities. Between

January and mid-Apri12019, on thirty-one days, Antar visited at least one casino in Atlantic

City, New Jersey, spending hundreds of hours at gaming tables and slot machines. In addition,

during the same fourteen-week period, Antar placed at least 41,712 on-line bets.

III.     Antar Defrauded Numerous Investors

         21.      Antar knowingly ar recklessly engaged in the above-mentioned fraudulent

conduct and misappropriated at least $550,000 from. his individual investor victims, including,

but not limited to, the following:




                                                   C~
               Case 1:19-cv-11527 Document 1 Filed 12/17/19 Page 7 of 14




       Investor A

       22.     Investor A,who had known Antar since childhood, wired $100,000 to Antar's

personal bank account in April 2419 based on Antar's material representation.that he would buy

pre-IPO shares of Siack Technologies, Inc. {"Slack") and return her investment plus twenty

percent profit. Investor A sent her $100,04Q investment to Antar aver a twa-day period; on those

same days, Antar sent an earlier investor (Investor E)$15,000, and paid $60,000 to an entity that

collects casino debts.

       23.     When the time came to receive her returns in mid-April, Investor A, a single

mother who was saving up far a dawn payment far her first home,instead rolled the investment

forward and added $50,000, based on Antar's assurance that her $150,000 total investment

would balloon to $313,400. Vdithin a week of receiving the additional money, Antar took a trip

to an Atlantic City casino, where he gambled away Investor A's funds.

       24.     By May 2019, Investor A had not received her investment money back from

Antar as he had promised. Investor A repeatedly called and texted Antar in May,June and July

2019 asking him to return her investment money. Antar did not reply until July 2419, when he

responded by text: "I'm sorry for all that's been going [on.] But I'll make everything right

soon." Investor A was never repaid.

       Investor B

       25.     Investor B was referred to Antar by a community member. In early 2019,

Investor B invested $75,000, based upon Antar's material representation that he would use the

money to purchase pre-IPO shares of Lyft, Inc. {"Lyft"}. A few weeks later, Investor B received

back $100,000, purportedly in return ofinvestment and profits, as Antar had promised.



                                                0
                 Case 1:19-cv-11527 Document 1 Filed 12/17/19 Page 8 of 14



         26.     In March 2D 19, Investor B gave Antar another $I00,000 to invest in pre-IPO

shares of Slack, which Antar told him would earn a profit of$25,000 to $30,000 upon resale. In

late March 2019, when the time came to return the investment funds and profits from the Slack

transaction, Antar offered Investor B the opportunity to roll the investment forward into pre-IPO

shares of Uber Technologies, Inc.("Uber"), with a promise of additional profits. Investor B

agreed, and added $105,000 to the investment. Thereafter, Antar stopped responding to Investor

B's calls and texts.

         27.     Antar cashed Investor B's $100,000 check froze early March 2019, which he told

Investor B would be used to purchase pre-IPO shares of Slack. In the fallowing week, P~ntar

gambled at an Atlantic City casino.

         .Investor C'

         2$.     Investor C met Antar through a neighbor. Investor C invested $140,000 with

Antar in February 2019, based upon Antar's material representation that he would buy pre-IPO

shares of Uber. Antar told Investor C that he would return the $100,000 plus $15,000 in profits

from the sale ofthe Uber shares within the week. On the same day Antar received Investor C's

funds, he paid another investor (Investor D} $48,000 and paid $1$,000 to the entity that collects

casino debts.

         29.     Zn early March 2019, Antar gave Investor C a check for $115,000, as promised.

Investor D tried to cash the check three times, but each time it was returned for insufficient

funds.

         Investor D

         30.     Investor D met Antar when they were both in prison. In January 2019, Antar

falsely told Investor D that if he invested in Jar Ventures, Antar would buy pre-IPO shares of
                Case 1:19-cv-11527 Document 1 Filed 12/17/19 Page 9 of 14



Lyft and Slack, resell them to buyers he had identified, and return Investor D's money plus a

portion ofthe profits.

       31.     Based upon Antar's material representation, Investor D bougizt a $12,SQ0 interest

in Jar Ventures and Antar purportedly contributed $50,000. They agreed that after Jar Ventures

bought pre-IPO shares of Lyft, Antar would sell them within two weeks, return Investor D's

funds, and share the profits in proportion to their contribution to the joint venture: twenty percent

far Investor D, and 80 percent for Antar.

       32.     The day after receiving Investor D's funds, Antar gambled at a casino. He did not

return Investor D's funds within the two weeks specified in the agreement, but he did offer him

$5,000. Investor D accepted the money, added another $12,500, and gave Antar the entire

$17,SQ0 to invest in more pre-IPO shares in February 2019. Shortly thereafter, Investor D added

an additional $14,000 to his investment to buy pre-IPO shares. Within a week of receiving

Investor D's new investment money, Antar gambled away the money.

        ~3.     Antar offered Investor D $48,000 as return of his investment and profits in

Februaxy 2019, or, alternatively, the opportunity to roll that amount investment forward into

another investment in pre-IPC7 shares of Lyft. Investor D agreed to roll the $4$,Q00 forward, azad

he added an additional $2,000 of new investment. Antar promised a $70,000 return by the first

week of March 2d 19. On the same day Investor D agreed to the rollover and the additional

$2,000 investment, Antar paid $38,OQQ to the entity that collects casino debts.

        34.     Instead of returning the promised $7Q,000 to Investor D, Antar convinced

Investor D to roll the investment forward again and promised Investor D a return of$98,000 no

later than the third week of March 2019. 4n the same day that Investor D agreed to roll the

investment forward, Antar gambled online and at a casino. Antar reneged on the promised



                                                  0
              Case 1:19-cv-11527 Document 1 Filed 12/17/19 Page 10 of 14



payment to Investor D, providing a host of excuses including that Antar had car trouble, or was

ill, or was otherwise unable to make the payment as prorriised.

       ~5.     In May 2019, Antar sent Investor D a check as partial repayment of his

investments of $37,000. Antar's check was returned for insufficient funds.

       investor E

       3b.     Investor E had known Antar for decades. In Novezz~ber 2018, Antar falsely told

Investor E that he had been paid by the Middletown firm with $I OO,000 worth of pre-IPO shares

of Uber. Antar further told Investor E that he needed cash immediately and the shares were

restricted from trading until Uber's initial public offering in May 2019. Antar offered Investor E

a fifty percent interest in Jar Ventures, which Antar said held the Uber shares, in exchange for

$50,040. Based upon Antar's material representation, Investor E made the investment.

       37.     Antar showed Investor E paperwork Antar had falsified indicating that Jar

Ventures held pre-IPO shares of Uber. Within a week ofsigning the agreement giving Investor

E a fifty percent interest in Jar Ventures, Antar gambled at an Atlantic City casino. Investor E

never recovered his $50,040, nor did he receive any shares of Uber.

       38.     Between November 2018 and Apri12019, Investor E invested several mare times

with Antar in what he believed were pre-IP4 shares of Slack, Juul Labs, Inc. and Casper Sleep

Inc. For the Slack investment, Investor E sent Arttar $12,000 based on Antar's promise of

$25,000 returns. Investor E did not receive the promised returns, but he did get back his $12,000

investment. In another transaction, Investor E invested $5,000 with Antar to buy pre-IPO shares

and received back the $8,000 Antar promised.

        39.    In March 2019, after Investor D had contacted Investor E and other investors to

warn them that Antar was engaged in fraud, Investor E confronted Antar.



                                                 m
              Case 1:19-cv-11527 Document 1 Filed 12/17/19 Page 11 of 14



       4th.    In Aprii 2019, Antar sent Investor E a check for $25,000 in partial repayment of

his investment in Jar Ventures. Antar's check was returned for insufficient funds.

       Iy~vestops F and G

       41.     Investor F is an accountant, and Investor G is Investor F's son. In January 2019,

Antar told Investor F he needed money,and to raise cash Antar offered to sell him an interest in

Jar Ventures, which he claimed owned pre-IPO shares of LTber.

       42.     Based upon Antar's material representation, Investor F paid $4,500 for a three

percent interest in Jar Ventures. Investor G bought a six percent interest in Jar Ventures for

$6,000. The investors did not expect to get any return on their investment until Uber's initial

public offering in May 2019, when:.they understood Jar Ventures would sell the shares and pay

out their interests in cash. However, neither investor received any return or refund of their

investment money even after Uber started trading publicly.

       43.     Also in January 2019, Antar sought $3,500 from Investor F,telling Investor F that

he could buy pre-IPO shares of Juul Labs, Inc., resell them quickly to a buyer he already had

identified, and return Investor F's investment funds plus $1,500. Investor F invested $3,500 with

Antar, and within a month received back $5,240, which was $200 more than Antar had

promised.

       44.     In March 2019, Investor F again invested with Antar, this time giving him $7,500

based an Antar's promise of buying, then selling, pre-IP(J shares and returning $8,900 within a

few weeks. On the same day he received Investor F's funds, Antar gambled at an Atlantic City

casino. Investor F has been unable to contact Antar since then.




                                                 11
              Case 1:19-cv-11527 Document 1 Filed 12/17/19 Page 12 of 14



                                FIRST CLAIM FAR RELIEF
                       'Violations of Section IO(b)of the Exchange Act
                                         and Rule lOb-5

       45.     The Commission realleges and incorporates by reference paragraphs 1 through 44

ofthis Complaznt.

       46.     By virtue of the foregoing, Antar, directly or indirectly, by the use ofthe means

and instrumentalities of interstate commerce or ofthe mails, in connection with the purchase or

sale of securities, knowingly or recklessly, employed devices, schemes, or artifices to defraud,

made untrue statements of material fact and omitted to state material facts necessary in order to

make the statements made,in light ofthe circumstances under which they were made, not

misleading, and engaged in acts, practices, and courses of business which operate or would

operate as a fraud ar deceit.

       47.     By virtue of the foregoing, Aritar violated, and unless restrained and enjoined will

continue to violate, Section 10(b) ofthe Exchange Act[15 U.S.C. § 78j(b)], and Rule lOb-5 [17

C.F.R. § 240.1Ob-5], promulgated thereunder.

                              SECt~ND CLAIM FOR RELIEF
                        Violations of Section 1'7(a) of the Securities Act

       48.     The Commission realleges and incorporates by reference paragraphs 1 through 44

ofthis Complaint.

       49.     By virtue ofthe foregoing, in the offer or sale of securities, by the use of the

means or instruments oftransportation or communication in interstate commerce or by use ofthe

mails, directly or indirectly, Antar knowingly, recklessly or negligently:(a) employed. devices,

schemes or artifices to defraud;{b} obtained money or property by means of an untrue statement

of a material fact or omitted to state a material fact necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading; and/or(c)

                                                 12
                 Case 1:19-cv-11527 Document 1 Filed 12/17/19 Page 13 of 14



engaged in transactions, practices or courses of business which operate ar would operate as a

fraud or deceit upon the purchaser.

          50.    By reason ofthe conduct described above, Antar, directly or indirectly violated

and, unless enjoined will again violate, Securities Act Section 1'7(a)[15 U.S.C. § 77q(a)].
                                      ~..          ~. .

          WIiEREFORE,the Commission respectfully requests that the Court grant the following

relief:

                                                  I.

          Permanently restraining and enjoining Antar from any future direct or indirect violations

of Section 17(a} ofthe Securities Act[15 U.S.C. § 77q(a}], and Section 1Q(b) ofthe Exchange

Act [15 U.S.C. § 78j(b)], and Rule lOb-5 [17 C.F.R. § 240.1Ob-~] issued thereunder;



          Ordering Antar to pay a civil money penalty pursuant to Section 20(d) ofthe Securities

Act[15 U.S.C. § 77t(d)], and Section 21(d){3) of the Exchange Act[15 U.S.C. § 78u(d)(3)];

                                                  III.

          Qrdering Antar to disgorge ill-gotten gains he obtained as a result ofthe violations

alleged in the Complaint, and ordering him to pay prejudgment interest thereon;

                                                  IV.

          Granting such other and fiurther relief as the Caurt may deem just and proper.




                                                   13
            Case 1:19-cv-11527 Document 1 Filed 12/17/19 Page 14 of 14



                                   JURY DEMAND

      The Commission demands a trial by jury.



Dated: New York, New Y€~rk
       I3ecember 17, X019

                                                Respectfully submitted,



                                         B y'      ~L~ ./
                                                                        ~~~-
                                                 Marc P. Berger
                                                 Lara S. Mehraban
                                                 Thomas P. Smith Jr.
                                                 Richard Hang
                                                 Alix Biel
                                                 Attorneys for Plaintiff
                                                 SECURITIES AND EXCHANGE
                                                 COMMISSION
                                                 New York Regional4ffice
                                                 200 Vesey Street, Suite 400
                                                 New York, New York 10281-1022
                                                (212)336-0956(Hong)
                                                 Email: hangr@sec.gov




                                           ~!
